                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


RICHARD DAVID RODRIGUEZ,

                       Plaintiff,
                                                              No. 1:18-cv-988-KRS
v.

NANCY A. BERRYHILL,
Deputy Commissioner for Operations
of the Social Security Administration,

                       Defendant.

     ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR RECONSIDERATION

        THIS MATTER comes before the Court upon Plaintiff’s Motion for Reconsideration,

(Doc. 20), filed April 8, 2019. Having considered the motion and Defendant’s Response, (Doc.

21), filed April 22, 2019, the Court finds that Plaintiff’s request for reconsideration should be

granted in part as detailed below.

        On January 11, 2019, Defendant filed a motion to dismiss Plaintiff’s complaint, (Doc.

17), arguing that Plaintiff’s claim was still pending before the Social Security Appeals Council

and thus the Court was without jurisdiction to entertain the action. On February 14, 2019, the

Court entered an Order to Show Cause, (Doc. 18), wherein it directed Plaintiff to show cause as

to why his complaint should not be dismissed. Plaintiff failed to respond to the order and, on

March 5, 2019, the Court dismissed Plaintiff’s case for lack of jurisdiction. (Doc. 19).

        Plaintiff now brings the instant motion which does not ask the Court to reconsider its

order of dismissal. Rather, Plaintiff moves the Court to reconsider the Administrative Law

Judge’s decision. In support of his motion, Plaintiff attached more than forty (40) pages of

“new” medical evidence which he asks this Court to consider. See Doc. 20-1. Yet, the Court

cannot consider medical evidence outside of the record from the underlying agency action. See,
e.g., Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016) (explaining that judicial review is

limited to determining “whether substantial evidence supports the [ALJ’s] factual findings and

whether the ALJ applied the correct legal standards”).

       Notwithstanding the above, on March 25, 2019, the Appeals Council denied Plaintiff’s

request for review. See Doc. 21-1. And, now that the Commissioner’s decision is final, it

appears that Plaintiff would like to move forward with his case. See Sims v. Apfel, 530 U.S. 103,

106 (2000) (explaining that an individual may obtain judicial review of a disability decision after

the Social Security Appeals Council either grants review of a claim and issues a decision or

denies a request for review). Accordingly, the Court will read Plaintiff’s motion as a request to

vacate the Court’s order of dismissal and proceed with Plaintiff’s civil action.

       The Court notes that, from a technical standpoint, one wishing to challenge a Social

Security disability determination may only commence a civil action once the Commissioner’s

decision is final. See 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party… may obtain a

review of such decision by a civil action commenced within sixty days after the mailing to him

of notice of such decision.”) (emphasis added). See also 20 C.F.R. § 416.1481 (“You may file

an action in a Federal district court within 60 days after the date you receive notice of the

Appeals Council's action.”) (emphasis added).

       However, because the Commissioner’s decision became final on March 25, 2019, and

considering Plaintiff’s pro se status and the fact that Defendant has no opposition to the Court

reopening the case at bar, see Doc. 21, p. 2, the Court will grant Plaintiff’s motion to the extent it

can be read as a request to vacate the Court’s order of dismissal and proceed with the

prematurely filed action. The Court will not consider the argumentation contained in Plaintiff’s
motion which addresses the merits of Plaintiff’s complaint, and it will strike from the record

Plaintiff’s Exhibit 1 (Doc. 20-1).

       IT IS, THEREFORE, ORDERED that the Court’s Order Dismissing Case for Lack of

Jurisdiction, (Doc. 19), is hereby VACATED, and the Court will consider Plaintiff’s Complaint,

(Doc. 1), timely filed as of March 25, 2019.

       IT IS FURTHER ORDERED that Plaintiff’s Exhibit 1, (Doc. 20-1), is hereby

STRICKEN from the record.

       IT IS FURTHER ORDERED that Defendant shall have forty-five (45) days from the

entry of this order to answer Plaintiff’s Complaint and prepare and file the certified

administrative transcript of record.




                                                   ______________________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE
